Citation Nr: 1812937	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-35 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Hearing loss is etiologically related to acoustic trauma sustained in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION


Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). "Other organic diseases of the nervous system" such as sensorineural bilateral hearing loss, are among the chronic diseases listed in 38 C.F.R. § 3.309(a) for which service connection is available under a theory of continuity of symptoms.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence, the Veteran has been diagnosed with bilateral hearing loss for VA purposes in a January 2014 VA examination.  Moreover, he has provided competent lay statements pertaining to the on-going existence of hearing loss and its related symptomatology.  Specifically, he indicated that he worked around loud noise as a sheet metal worker and has experienced hearing loss since service.  As such, the first and second elements of service connection have been met.

Next, as to continuity, the Veteran has indicated that he has experienced hearing loss since service.  While there is an absence of complaints of or treatment for hearing loss for many years after service separation, the Board has resolved reasonable doubt in his favor and finds that he had continuous symptoms of hearing loss since service separation and meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).

The Board notes that a January 2014 VA examiner opined that the Veteran's bilateral hearing loss was not at least as likely related to service because the service entrance and separation examinations did not show hearing loss, and did not show significant decreasing shifts in hearing thresholds.  On the other hand, a May 2014 private medical opinion reflected that the Veteran's hearing loss appeared to be caused by his exposure to sheet metal noise.  However, as the Board is granting the benefit based on continuity, there is no need to assess the weight of the medical opinions.

In sum, there is evidence of acoustic trauma in-service and competent evidence of continuous symptoms since service; therefore, hearing loss is presumed to have been incurred in service and the appeal is granted.  Because the Board is granting service connection on a presumptive basis, all other service connection theories are rendered moot.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


